DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
  
This action is in response to the arguments filed on 07/20/2022. Claims 1-20 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner Note : In the Advisory Action (08/11/2022), Examiner asserted that the proposed amendments appear to overcome the previous prior art rejection.  Upon further review of the amended claims and the prior art of record,  it has been determined that the combination of references used in the previous action renders the amended claims obvious. Please see below for details.


Claims 1, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0328643 A1, hereinafter referred to as Liu), in view of Xiao et al. (US 2004/0059695 A1, hereinafter referred to as Xiao).


As to claim 1, Liu teaches a method comprising: 
storing an artificial neural network that comprises a plurality of edges and a plurality of vertices (paragraph [0023] …deep neural network is trained based on a plurality of training images stored in a database), wherein: 
      each edge of the plurality of edges is associated with a respective weight, and 
      each edge of the plurality of edges originates at a respective source vertex of the plurality of vertices and terminates at a respective target vertex of the plurality of vertices (paragraphs [0003], [0023] - [0024] …a respective weight is assigned to each connection between a node of the input layer…; Fig. 2… where using the broadest reasonable interpretation, Examiner interprets “X1…X6” in Layer L1 (first layer) as vertex, the “arrows or connections” to Layer L2 vertices ( second layer) as edges of the vertices, and the “arrows or connections” to  “X̂1…X̂6” in Layer L3 vertices ); 
training the artificial neural network (Fig. 7; [0023]); and
wherein the method is performed by one or more computers (paragraph [0063] …the
method steps can be performed as part of a server or cloud based service).  
Liu teaches iteratively training a deep neural network, using weight sparsification but fails to explicitly teach “removing, based a combined weight of edges.”
However, Xiao, in combination with Liu, teaches:
repeatedly during said training, removing, based on a sum of  weights of edges that originate or terminate at the source vertex or the target vertex of a particular edge of the plurality of edges, the particular edge from the artificial neural network (paragraphs [0012]-[0013], FIG. 3…weights that characterize directed edges…; [0026]…neural network 100 training is achieved by properly selecting the weights that are associated with the plurality of directed edges of the neural network…; [0034]…selecting which directed edges to eliminate in order to provide a less complex and costly neural network is described below with reference to FIG. 7…; [0038]….directed edges characterized by the weights in each column originate…; [0040]-[0041]…represented by zero entries for the weights that characterize directed edges between those processing nodes…eliminating certain directed edges of a feed forward network of the type shown in FIG. 1, such a feed forward network can be transformed into a perceptron having a plurality of processing nodes organized in a single hidden layer…; [0126]-[0130]…
wherein using the broadest reasonable interpretation, Examiner interprets “the summation is taken over a subset of the weights” to teach the “sum of weights”).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Liu with “removing, based a combined weight of edges” to  the system of Liu, as taught by Xiao above.  The modification would have been obvious because one of ordinary skill would be motivated to
simplify the neural network and thereby reduce the complexity, as suggested by Xiao ([0098]).

As to claim 10, which incorporates the rejection of claim 1, Liu teaches wherein:
the artificial neural network comprises a plurality of layers that includes a first layer and a second layer (paragraph [0024] …FIG. 2, elements 202 and 204….); 
each layer of the plurality of layers contains a respective subset of vertices of the plurality of vertices (paragraph [0024] …FIG. 2, elements 202 and 204….); 
each vertex in the first layer originates a respective subset of edges of the plurality of edges that terminates at each vertex in the second layer (paragraph [0024] …FIG. 2, elements 202 and 204….; where using the broadest reasonable interpretation, Examiner interprets “X1…Xn” in Layer L1 (i.e. each vertex in the first layer) as vertex, and the “arrows or connections” to Layer L2 vertices (each vertex in the second layer) as edges of the vertices…).  
[Examiner Note: In the previous rejection of claim 10, Examiner inadvertently referred to Joyce instead of Liu , which was a typographical error. The cited text in the rejection in the previous action and in this action are identical, and is from Liu.]

Claim 11 recites substantially the same functionalities recited in claim 1, and is directed to non-transitory computer-readable media storing instructions that, when executed by one or more processors, that performs the method of claim 1.  Therefore claim 11 is rejected for the same reasons as applied to claim 1 above.

Claim 20 recites substantially the same functionalities recited in claim 10, and is directed to non-transitory computer-readable media storing instructions that, when executed by one or more processors, that performs the method of claim 10.  Therefore claim 20 is rejected for the same reasons as applied to claim 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0328643 A1, hereinafter referred to as Liu), in view of Xiao et al. (US 2004/0059695 A1, hereinafter referred to as Xiao), and further in view of CHOI (US 2016/0155049 A1, hereinafter referred to as CHOI).

As to claim 2, which incorporates the rejection of claim 1, Liu teaches wherein: a particular vertex of the plurality of vertices is associated with a list of edges that originate or terminate at the particular vertex (paragraphs [0023] - [0024] …a respective weight is assigned to each connection between a node of the input layer…); 
However, Liu and Xiao fail to explicitly teach:
 the method further comprises sorting the list of edges by weight.  
CHOI, in combination with Liu, teaches the method further comprises sorting the list of edges by weight (paragraphs [0112] … sorting list may include the connection weights which are sorted by value of the connection weights…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Liu and Xiao with sorting edges by weight to the combination system of Liu and Xiao of Liu, as taught by CHOI above.  The modification would have been obvious because one of ordinary skill would be motivated to update connection weights to reduce errors, as suggested by CHOI ([0082]-[0083]).

As to claim 3, which incorporates the rejection of claim 2, CHOI teaches:
adjusting a weight of an edge (paragraphs [0044] and [0088] …adjust the connection weights…);
resorting the list of edges without moving edges in memory (paragraphs [0112] …
sorting list may include the connection weights which are sorted by value of the connection weights …. training a neural network may iteratively perform the foregoing process until all elements in the sorting list are classified…; wherein using the broadest reasonable interpretation, Examiner interprets “iteratively perform the foregoing process until all elements in the sorting list are classified” to teach the limitation).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Liu and Xiao with sorting edges by weight to the combination system of Liu and Xiao, as taught by CHOI above.  The modification would have been obvious because one of ordinary skill would be motivated to update connection weights to reduce errors, as suggested by CHOI ([0082]- [0083]).

As to claim 4, which incorporates the rejection of claim 2, CHOI teaches:
adjusting a weight of an edge without resorting the list of edges (paragraphs [0008] and [0018]- [0020] …. setting connection weights of the new node…; [0044] and [0088] …adjust the connection weights of the new node by training the extended neural network with training data…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Liu and Xiao with sorting edges by weight to the combination system of Liu and Xiao, as taught by CHOI above.  The modification would have been obvious because one of ordinary skill would be motivated to update connection weights to reduce errors, as suggested by CHOI ([0082]-[0083]).

Claim 12 recites substantially the same functionalities recited in claim 2, and is directed to non-transitory computer-readable media storing instructions that, when executed by one or more processors, that performs the method of claim 2.  Therefore claim 12 is rejected for the same reasons as applied to claim 2 above.

Claim 13 recites substantially the same functionalities recited in claim 3, and is directed to non-transitory computer-readable media storing instructions that, when executed by one or more processors, that performs the method of claim 3.  Therefore claim 13 is rejected for the same reasons as applied to claim 3 above.

Claim 14 recites substantially the same functionalities recited in claim 4, and is directed to non-transitory computer-readable media storing instructions that, when executed by one or more processors, that performs the method of claim 4.  Therefore claim 14 is rejected for the same reasons as applied to claim 4 above.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0328643 A1, hereinafter referred to as Liu), in view of Xiao et al. (US 2004/0059695 A1, hereinafter referred to as Xiao), and further in view of INOUE et al. (US 2018/0048620 A1, hereinafter referred to as INOUE).

As to claim 5, which incorporates the rejection of claim 1, INOUE teaches wherein said removing the particular edge comprises setting a flag that indicates that the particular edge is deleted (paragraph [0054] …deletion unit 12 gives a deletion flag to the edge…. deletion flag is one of the attribute information items of an edge, representing that the edge has been deleted…; [0058]).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Liu and Xiao with sorting edges by weight to the combination system of Liu and Xiao, as taught by INOUE above.  The modification would have been obvious because one of ordinary skill would be motivated to give priority to active edges, as suggested by INOUE ([0065]).
Claim 15 recites substantially the same functionalities recited in claim 5, and is directed to non-transitory computer-readable media storing instructions that, when executed by one or more processors, that performs the method of claim 5.  Therefore claim 15 is rejected for the same reasons as applied to claim 5 above.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0328643 A1, hereinafter referred to as Liu), in view of Xiao et al. (US 2004/0059695 A1, hereinafter referred to as Xiao), and further in view of Joyce et al. (US 2014/0222738 A1, hereinafter referred to as Joyce).

As to claim 6, which incorporates the rejection of claim 1, Joyce teaches:
selecting, based on a first weight threshold when the weight of the particular edge is positive or based on a second weight threshold when the weight of the particular edge is negative, the particular edge for removal (paragraphs [0132]-[0134]…positive edge weight threshold. Positive connections with weights between this threshold and 0
are removed from the network…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Liu and Xiao with weight threshold of the combination system of Liu and Xiao, as taught by Joyce above.  The modification would have been obvious because one of ordinary skill would be motivated to determine whether or not they are included in the network, as suggested by Joyce ([0132]).

As to claim 7, which incorporates the rejection of claim 1, Joyce teaches wherein: 
a kept set of edges consists of edges of the plurality of edges that are not removed (paragraphs [0169]-[0170]… randomly selected nodes were turned on); 
the method further comprises:  -27-Attorney Docket No.: 50277-5583 
    selecting a sampled subset of the kept set of edges (paragraphs [0123] …subset of the nodes at time t=0…; [0169]-[0170]… 30 randomly selected nodes were turned on); 
    generating a weight statistic based on weights of edges in the sampled subset [0157]…weighted average…);  
     determining a weight threshold based on the weight statistic (paragraphs 0126]…ANOVAs…; [0132]-[0134]…edge weight threshold….; [0157]…weighted average…); 
     selecting, based on the weight threshold, the particular edge for removal (paragraphs [0132]-[0134]…positive edge weight threshold. Positive connections with weights between this threshold and 0 are removed from the network…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Liu and Xiao with weight threshold of the combination system of Liu and Xiao, as taught by Joyce above.  The modification would have been obvious because one of ordinary skill would be motivated to determine whether or not they are included in the network, as suggested by Joyce ([0132]).

Claim 16 recites substantially the same functionalities recited in claim 6, and is directed to non-transitory computer-readable media storing instructions that, when executed by one or more processors, that performs the method of claim 6.  Therefore claim 16 is rejected for the same reasons as applied to claim 6 above.

Claim 17 recites substantially the same functionalities recited in claim 7, and is directed to non-transitory computer-readable media storing instructions that, when executed by one or more processors, that performs the method of claim 7.  Therefore claim 17 is rejected for the same reasons as applied to claim 7 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0328643 A1, hereinafter referred to as Liu), in view of Xiao et al. (US 2004/0059695 A1, hereinafter referred to as Xiao), and further in view of Joyce et al. (US 2014/0222738 A1, hereinafter referred to as Joyce), and Unnikrishnan et al. (“De-anonymizing Private Data by Matching Statistics,” hereinafter referred to as Unnikrishnan).

As to claim 9, which incorporates the rejection of claim 7, Unnikrishnan, in combination with Liu, Xiao and Joyce, teaches wherein the weight statistic comprises a minimum weight (Abstract… minimum weight matching algorithm…; Fig. 1, minimum weight bipartite matching with weights; page 6/8, left column…minimum value of the weight… S1 having minimum weight).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Liu, Xiao and Joyce with weight threshold of the combination system of Liu, Xiao and Joyce, as taught by Unnikrishnan, above.  The modification would have been obvious because one of ordinary skill would be motivated to use summary statistics of mobility traces, as suggested by Unnikrishnan, (Abstract).

Claim 19 recites substantially the same functionalities recited in claim 9, and is directed to non-transitory computer-readable media storing instructions that, when executed by one or more processors, that performs the method of claim 9.  Therefore claim 19 is rejected for the same reasons as applied to claim 9 above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0328643 A1, hereinafter referred to as Liu), in view of Xiao et al. (US 2004/0059695 A1, hereinafter referred to as Xiao), and further in view of Joyce et al. (US 2014/0222738 A1, hereinafter referred to as Joyce), and RAM et al. (US 2018/0144352 A1, hereinafter referred to as RAM).

As to claim 8, which incorporates the rejection of claim 7, RAM, in combination with Liu, Xiao and Joyce, teaches wherein a size of the sampled subset is proportional to a size of the kept set of edges (see paragraph [0051] …size in the subset is proportional to the size in the complete set…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Liu, Xiao and Joyce to add proportional sampled subset size to edges the combination system of Liu, Xiao and Joyce, as taught by RAM above.  The modification would have been obvious because one of ordinary skill would be motivated to use sampled subset has a similar distribution to generate multiple balanced datasets which can be used to train the ensemble classifier, as suggested by RAM ([0051] and 0053]).
 
Claim 18 recites substantially the same functionalities recited in claim 8, and is directed to non-transitory computer-readable media storing instructions that, when executed by one or more processors, that performs the method of claim 8.  Therefore claim 18 is rejected for the same reasons as applied to claim 8 above.

Response to Applicant’s arguments
Applicant's arguments on file on 07/20/2022 with respect to prior art rejection of claims 1-20 have been considered and are not persuasive.

Rejections under 35 U.S.C. §103
A Summed weight
Argument 1
Applicant appears to assert that new reference Xiao (cited 0098) instead teaches "weights that are below a certain threshold are set to zero". In other words, Xiao's removal criteria considers only one edge (i.e. the "threshold" is applied to each edge
individually), but Claim 1 recites "sum of weights of edges" plural.

Examiner's response:
Examiner respectfully disagrees. Xiao teaches “summation is taken over a subset of the weights” ([0129]-[0130]).

B. Summed weight is not edge count
Argument 2
Applicant appears to assert that Xiao (0126, 0131, and 0136-0138) repeatedly teaches "the number of near zero weights in a neural network". Here, "the number" is an integer count of edges, not a summed weight per Claim 1. A count of edges is not a sum of weights.

Examiner's response:
Examiner respectfully disagrees. Xiao teaches “summation is taken over a subset of the weights” ([0129]-[0130]).

C. Inbound/outbound edges
Argument 3
Applicant appears to assert that Xiao (0126, 0131, and 0136-0138) repeatedly teaches "the number of near zero weights in a neural network". Here, "in a neural network" is not the claimed "edges that originate or terminate at the source vertex". Xiao is mischaracterized.

Examiner's response:
Examiner respectfully disagrees. Liu teaches “edges that originate or terminate at the source vertex” whereas Xiao teaches the sum of weights.  Therefore, Xiao is not mischaracterized.

Argument 4
The remaining claims directly or indirectly depend from Claim 1 or 11. The cited art
does not remedy the deficiencies of Liu and Xiao. Therefore, the remaining claims would not have been obvious in view of the cited art for the same reasons.

Examiner's response:
No further arguments were presented for the other dependent claims.  Therefore, all rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122